Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, New York 10001
(212) 490-4700
jchubak@aminillc.com
Proposed Attorneys for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                          Chapter 11

 HAMPSTEAD GLOBAL, LLC,                          Case No. 19-22721-rdd

                       Debtor.

             NOTICE OF MOTION OF DEBTOR TO APPROVE SETTLEMENT
                   AGREEMENT AND DISMISS CHAPTER 11 CASE

To: All Creditors; the United States Trustee; the Subchapter V Trustee

          PLEASE TAKE NOTICE, that a hearing on the annexed Motion of Debtor to Approve

Settlement Agreement and Dismiss Chapter 11 Case, filed June 11, 2020, will be held before

the Honorable Robert D. Drain, United States Bankruptcy Judge, at the Charles L. Brieant Jr.

Federal Building and United States Courthouse, 300 Quarropas Street, White Plains, New York

10601, Courtroom 118, on July 7, 2020, at 10:00 a.m.

          PLEASE TAKE FURTHER NOTICE, that pursuant to Local Bankruptcy Rule 9006-1,

answering papers must be served at least seven days before the above return date.


Dated: June 11, 2020                                AMINI LLC

                                                    /s/ Jeffrey Chubak
                                                    Jeffrey Chubak
                                                    131 West 35th Street, 12th Floor
                                                    New York, New York 10001
                                                    (212) 490-4700
                                                    jchubak@aminillc.com
                                                    Proposed Attorneys for the Debtor
                                               Hearing Date and Time: July 7, 2020, at 10:00 a.m.
                                                              Objection Deadline: June 30, 2020
Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, New York 10001
(212) 490-4700
jchubak@aminillc.com
Proposed Attorneys for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                           Chapter 11

 HAMPSTEAD GLOBAL, LLC,                           Case No. 19-22721-rdd

                         Debtor.

                      MOTION OF THE DEBTOR TO APPROVE
               SETTLEMENT AGREEMENT AND DISMISS CHAPTER 11 CASE

          The Debtor hereby moves for an order, in the form annexed hereto, approving the

Settlement Agreement, dated as of June 10, 2020, between the Debtor and its largest creditor,

Stack’s Bowers Numismatics, LLC dba Stack’s Bowers Galleries (“Stack’s Bowers”), a copy of

which is annexed hereto as Exhibit 1, pursuant to Rule 9019, and dismissing this chapter 11 case,

pursuant to Bankruptcy Code section 1112 and in accordance with the Settlement Agreement.

In support of this motion the Debtor states:

                                        JURISDICTION

          1.     This Court has subject matter jurisdiction to consider and determine this matter

pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

                                        BACKGROUND

          2.     This case was commenced as a small business case on March 30, 2019.

          3.     It arises from the Debtor’s agreement to purchase the http://www.coins.com

domain name (“Coins.com URL”) from Stack’s Bowers pursuant to a Purchase and Sale

Agreement, dated as of April 30, 2018 (“PSA”).
          4.     As of the date hereof, there remain no fewer than four pending litigations between

the Debtor or its principal and Stack’s Bowers: (1) a fraudulent inducement action, asserting

contract damages, commenced by Stack’s Bowers against the Debtor’s sole member and manager

in Los Angeles Superior Court and assigned Case No. 19SMCV00875; (2) a motion for contempt

sanctions, for violating the automatic stay, on account of the commencement of the California

action [Dkt. No. 41]; (3) a motion to dismiss this chapter 11 case, filed by Stack’s Bowers

[Dkt. No. 15]; and (4) an adversary proceeding brought by the Debtor against Stack’s Bowers for

inter alia breach of the PSA and unauthorized use of the Coins.com URL, assigned No. 19-ap-

8282-rdd.

          5.     In addition, the Debtor employed Duane Morris LLP to bring additional litigation

against Stack’s Bowers and its affiliates on account of inter alia its postpetition commencement of

the California action.

          6.     By letter, filed June 3, 2020 [Dkt. No. 79], Stack’s Bowers advised the Court that

settlement discussions then underway had ended, and requested that the pending motion to dismiss

be noticed for hearing.1

          7.     On June 5, 2020, the Debtor, through the undersigned, filed an amended voluntary

petition electing treatment under subchapter v [Dkt. No. 80] and filed a second amended chapter

11 plan that proposed paying Stack’s Bowers in full with cramdown interest of .5% ($7,000) per

year over a five-year period following its effective date [Dkt. No. 81], as well as a motion to

schedule a confirmation hearing and fix related deadlines pursuant to Interim Rule 3017.2

[Dkt. No. 82].




1
    The undersigned had not participated, directly or indirectly, in those discussions.

                                                    2
       8.      Since June 5, 2020, the Debtor, this time through the undersigned, and consistent

with the goals of subchapter v, re-engaged Stack’s Bowers in settlement discussions.

       9.      The annexed Settlement Agreement (terms of which are summarized below) is the

product of those discussions.

                                 SETTLEMENT AGREEMENT2

       10.     In practical terms the Settlement Agreement provides for Stack’s Bowers to receive

interest of 4% ($56,000) per year over a four-year period, but permits interest to be capitalized and

added to principal rather than paid in cash without triggering a default. (§ 2.)

       11.     Notwithstanding the foregoing, the Settlement Agreement requires the Debtor to

pay Stack’s Bowers $300,000 over a three-year period following the “Effective Date,” defined as

the date an Order is entered granting the relief sought herein, with $50,000 due within three

business days of such date; $50,000 due on the one-year anniversary of the Effective Date;

$100,000 due on the two-year anniversary; and another $100,000 due on the three-year

anniversary. (§3.)

       12.     Pursuant to the Settlement Agreement, prior to the completion of payments the

Coins.com URL will remain in escrow, on substantially the same terms as are set forth in the

parties’ prepetition agreements, with the limitations on use of the Coins.com URL set forth therein

continuing to apply. (§§ 5-6.)

       13.     In the event of a payment default as to any portion of the $300,000 referenced

above, the Settlement Agreement calls for the Coins.com URL to be sold through a broker

following a marketing process. (§ 8.a.)



2
  The summary of the Settlement Agreement’s terms herein is qualified in its entirety by reference
to the Settlement Agreement itself.

                                                 3
       14.     And in the event of a payment default as to payments due at the conclusion of the

four-year period (maturity), the Settlement Agreement calls for the escrow agent to transfer

registration of the Coins.com URL to Stack’s Bowers. (§ 8.b.)

       15.     The Settlement Agreement also provides for the exchange of mutual releases

effective upon the Effective Date. (§ 9.)

       16.     It further requires dismissal or withdrawal of all pending litigations, and

significantly, dismissal of this chapter 11 case with a bar to re-filing pending completion of

payments under the Settlement Agreement. (§§ 10-11.a.)

                              BASIS FOR RELIEF REQUESTED

       17.     Rule 9019(a) provides “[o]n a motion by the trustee and after notice and a hearing,

the court may approve a compromise and settlement.”

       18.     The decision to approve a particular compromise lies within the discretion of the

Court. Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994).

       19.     Discretion is exercised “in light of the general public policy favoring settlements.”

In re Hibbard Brown & Co., Inc., 217 B.R. 41, 46 (Bankr. S.D.N.Y. 1998).

       20.     In determining whether to approve a settlement courts consider whether it is “fair

and equitable … and in the best interest of the estate.” In re Best Products Co., 168 B.R. 35, 50

(Bankr. S.D.N.Y. 1994).

       21.     Factors considered by courts include: probability of success in litigation, with due

consideration for the uncertainty in fact and law; the complexity and likely duration of litigation

and any attendant expense, inconvenience and delay; the proportion of creditors who do not object

to, or who affirmatively support, the proposed settlement; the competence and experience of

counsel who support the settlement; the relative benefit conferred by members of any affected

class; the extent to which the settlement is the product of arm’s length bargaining; and the debtor’s
                                                 4
informed judgment that the settlement is fair and reasonable. Id. at 50; In re Ashford Hotels,

Limited., 226 B.R. 797, 804 (Bankr. S.D.N.Y. 1998).

        22.     “In undertaking an examination of the settlement … th[e] responsibility of the

bankruptcy judge … is not to decide the numerous questions of law and fact [presented] but rather

to … see whether the settlement ‘fall[s] below the lowest point in the range of reasonableness.”

IN re W.T. Grant Co., 699 F.2d 599 (2d Cir. 1983) (quoting Newman v. Stein, 464 F.2d 689, 693

(2d Cir. 1972)).

        23.     The above factors weigh in favor of approval of the Settlement Agreement. As to

the above factors, the settlement will resolve all litigations pending between the parties and dispose

of this chapter 11 case, all of which would otherwise command significant time and resources from

the estate. In addition, the settlement will afford the Debtor enough time to monetize the

Coins.com URL, free of “hair” resulting from the pendency of the California action, so as to

generate proceeds sufficient to pay holders of allowed claims, including counsel employed herein.

The settlement was negotiated at arm’s length through proposed counsel; and, most significantly,

it is supported virtually all general unsecured creditors. 3

        24.     Absent the settlement, the Debtor would need to pursue a contested confirmation

presenting factual and legal questions, including the value of the Coins.com URL and

interpretation/application of the fair and equitable requirement in Bankruptcy Code section

1129(b) under Subchapter V, a novel issue.



3
  Putting aside Stack’s Bowers, this settlement is supported by Greenberg & Lieberman, LLC,
Latin Lending Group, Ari Gati, Barbara Etinson, Bowse Law Group, P.C., Josh Perzow and Julie
Aaron, who collectively hold scheduled claims totaling $467,325 (25% of the claims pool,
excluding administrative expenses; the remaining 75% is Stack’s Bowers’ claim) [Dkt. No. 71,
pp.2-3 (summarizing claims pool)]. The Debtor intends to submit statements in support from them
in advance of the hearing on this motion.

                                                   5
       25.     Section 1112(b) permits dismissal of chapter 11 cases for cause.

       26.     The Debtor submits cause exists to dismiss this case as called for under the

Settlement Agreement, for the same reasons that approval of this settlement is warranted, as

described above.4

                                     NO PRIOR REQUEST

       27.     No prior request for the relief sought herein has been made to this Court or to any

other court.

       WHEREFORE, the Debtor requests that the Court enter the annexed proposed order and

grant such other and further relief as the Court deems just and proper.

Dated: June 11, 2020                                  Respectfully submitted,

                                                      /s/ Jeffrey Chubak
                                                      Jeffrey Chubak
                                                      AMINI LLC
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      (212) 490-4700
                                                      jchubak@aminillc.com
                                                      Proposed Attorneys for the Debtor




4
  Section 1112(b) also permits the Court to convert this case to one under chapter 7 or appoint a
chapter 11 trustee if it determines said relief is in the best interests of creditors and the estate.
Conversion or the appointment of a chapter 11 trustee is not in the best interests of creditors or the
estate. As set forth above, creditors prefer the Settlement Agreement which calls for dismissal as
requested herein. (Footnote 3, supra.)

                                                  6
